Citation Nr: 0809995	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  06-11 015A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder?

2.  Entitlement to service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse




ATTORNEY FOR THE BOARD

S. J. Janec, Counsel

INTRODUCTION

The veteran had active military service from October 1967 to 
July 1969 and from February 2003 to May 2004.  An April 2006 
VA record states that the appellant was then serving a second 
tour of active duty in Iraq, however, the beginning and 
ending dates of that tour are currently unknown.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of the Togus, 
Maine, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that found that new and material evidence had 
not been submitted to reopen the claim for service connection 
for a low back disorder.  Additional records were obtained, 
and the RO reopened the claim in the January 2006 statement 
of the case but denied it on the merits.  

The question of whether new and material evidence has been 
received is one that must be addressed by the Board, 
notwithstanding a decision favorable to the appellant that 
may have been rendered by the RO.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996) (before considering a previously 
adjudicated claim, the Board must determine that new and 
material evidence was presented or secured for the claim, 
making RO determination in that regard irrelevant.  Hence, 
the style of the issues noted on the title page.  

For the reasons outlined below, this appeal is REMANDED, in 
part, to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  Consistent with the instructions below, VA 
will notify the veteran of any further action required on his 
part.



FINDINGS OF FACT

1.  The September 2002 rating decision that denied 
entitlement to service connection for a low back disorder is 
final.  

2.  The evidence received since the September 2002 rating 
decision relates to unestablished facts necessary to 
substantiate the claim, and raises a reasonable possibility 
of changing the prior outcome.  


CONCLUSION OF LAW

The evidence received since the final September 2002 rating 
decision that denied entitlement to service connection for a 
low back disorder is new and material, and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 20.302, 20.1103 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

In 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007).  Given that 
the claim is reopened the Board need not address at this time 
whether VA has fully complied with the duty to assist and 
notice provisions of the Act.

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions, service 
treatment records, private and VA medical records, lay 
statements, and personal testimony.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim. 
 See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement and substantive appeal are filed within the 
applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302, 20.1103.  If a claim has been previously denied 
and that decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108.

VA must review all of the evidence submitted since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the recently submitted evidence will be presumed 
credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 
 38 C.F.R. § 3.156(a).  

The RO denied the veteran's initial claim for service 
connection for a low back disorder in a September 2002 rating 
decision.  In that decision, the RO found that the evidence 
did not show that the veteran had a chronic low back disorder 
that began in or was otherwise related to his military 
service, including any service-incurred back injuries.  The 
veteran was informed on the determination under cover letter 
dated September 24, 2002.  He did not, however, file a notice 
of disagreement with the determination.  Hence, the decision 
became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  

The evidence of record at the time of the RO's September 2002 
rating decision included the veteran's service treatment 
records which showed that he sustained a contusion on his 
back when he was hit by a Jeep in February 1969.  Orthopedic 
evaluation two weeks after the incident was normal and there 
was no evidence of any currently diagnosed chronic low back 
disorder.  The RO concluded that without evidence of a 
current disability, service connection for a low back 
disorder was not warranted. 

The veteran submitted a request to reopen his claim for 
service connection for a low back disorder in July 2004.  The 
additional evidence associated with the veteran's claims file 
includes duplicate copies of his service treatment records 
first period of active duty, additional service treatment 
records from his second period of active duty, private 
treatment records, VA treatment and examination reports, and 
testimony provided at a hearing at the RO in April 2006.  

The additional service treatment reports show that the 
veteran was seen for complaints of low back pain in May and 
December 2003.  Additionally, an April 2005 Emergency 
Department Note from St. Joseph's Hospital showed that the 
veteran was treated for a right lower back strain.  

The veteran and his spouse testified that he initially hurt 
his back in Vietnam when he was hit by the Jeep and he has 
experienced back pain since that time.  While a July 2005 VA 
examiner found that the appellant did not have a current low 
back disorder a July 2005 VA computerized tomography scan 
showed end plate spurring at L3-4 and L4-5.  The radiologist 
diagnosed mild L5-S1 facet arthopathic changes.  

Given the fact that this claim was previously denied on the 
basis that there was then no current low back disorder, the 
Board finds the July 2005 computerized tomography findings 
sufficient to reopen the claim.


ORDER

New and material evidence has been submitted and the claim of 
entitlement to service connection for a low back disorder is 
reopened.  


REMAND

As noted above, the veteran in April 2006 was noted to be 
serving on active duty in Iraq.  Medical records from that 
tour are not of record.  Accordingly, further development is 
in order.  

Therefore, this case is REMANDED for the following action:

1.  The RO should contact the Maine 
National Guard and secure the dates of 
the veteran's service after May 2004.  
The Board is particularly interested in 
discovering the dates of any active duty, 
active duty for training, or inactive 
duty for training after May 2004.  
Further, the National Guard should be 
requested to provide any and all medical 
records pertaining to care provided after 
May 2004.  The RO must specifically 
document what attempts were made to 
locate these records.  If they are 
unavailable the RO must indicate in 
writing that further attempts to locate 
or obtain any government records would be 
futile.  The RO must then: (a) notify the 
claimant of the specific records that it 
is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The claimant must then be given 
an opportunity to respond.

2.  If any medical records secured 
pursuant to instruction one show 
treatment for back pain, or evidence of a 
back disorder, the veteran should be 
scheduled for a VA orthopedic examination 
to ascertain the nature and etiology of 
any current low back disability.  All 
tests and studies deemed necessary to 
make this determination should be 
ordered.  The claims folders must be made 
available to the physician for review.  
The physician must opine whether it is at 
least as likely as not that either a low 
back disorder is related to service or 
any event that occurred therein, to 
include his history of service in Iraq.  
The physician must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record.  

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for the 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

4.  The RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

5.  Upon completion of the requested 
development above, the RO should 
readjudicate the claim.  The RO is to 
make a determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative must be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  A reasonable period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


